Title: To Thomas Jefferson from George Wythe, January 1787
From: Wythe, George
To: Jefferson, Thomas



G. W. to Mr. J.
Williamsburgh, januar. 1787.

Would not the figures to which one must advert in studying geometry, formed of wood, metal, or ivory, be more instructive than those, which are delineated on paper? If you think so, and if such figures can be procured where you are, i wish to know the cost of them, that i may remit money to pay for them, when i will beg the favour of you to send them to me.
